DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 14, 15, 21,22, 24 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 6980047) in view of Simko (US 4488060) and Perisetty (US 7639067).
	As to claim 1, Kuo’s figure 2 shows a high voltage generator circuit comprising charge pump 280.  Figure 2 fails to show the detail of the charge pump.  However, col. 1, line 43, references charge pump circuit in Simko’s figure 3 as a prior art.  Therefore, it would have been obvious to use Simko’s charge pump circuit (except for 10) for Kuo’s charge pump circuit for the purpose of saving space and cost.  Therefore, the modified Kuo’s figure 2 shows that the charge pump (280) is configured to receive a supply voltage (i.e Simko’s input voltage, 5 VOTL) and to provide an output voltage (HV) higher than the supply voltage; and a charge pump regulator (remaining elements in Kuo’s figure 2) coupled to the charge pump and including: a sense current generator (295) coupled to the charge pump and configured to generate a sense current indicative of a slew rate of the output voltage; a reference current generator (235) configured to generate a reference current; a current differentiator (225) configured to receive the sense current and the reference current, and to generate a difference current indicative of a difference between the sense current and the reference current; and a clock generator (210,230,250,285) configured to generate a clock signal (CLK) with a frequency based on the difference current and to provide the clock signal to the charge pump, the clock generator includes a current controlled oscillator that receives the difference current from the current differentiator and generates an oscillating signal with a frequency based on the difference current. The modified figure further fails to show a level shifter configured to shift a level of the oscillator signal.  However, Perisetty’s figure 11 shows a similar circuit that comprises a level shifter 206 coupled between current controlled oscillator 200 and charge pump 208.  Therefore, it would have been obvious to one having ordinary skill in the art to add a level shifter coupled between Kuo’s current controlled oscillator 250 and charge pump 280 for the purpose of providing more precise pumped signal amplitude.  
As to claim 3, the modified Kuo’s figure 2 shows that the clock generator generates the clock signal from the oscillating signal. 
As to claim 4, the modified Kuo’s figure 2 shows that the sense current generator including a sense capacitor (295) coupled to an output terminal of the charge pump. 
As to claim 5, the modified Kuo’s figure 2 shows that the sense current corresponds to a charging current of the capacitor. 
As to claim 6, the modified Kuo’s figure 2 shows that the charging current corresponds to the slew rate of the output voltage. 
As to claim 14, the modified Kuo’s figure 2 shows an integrated circuit, comprising: a memory array including a plurality of memory cells (EEPROMs, col.1, line 9); a charge pump (280) having an output and coupled to the memory array (col. 1, lines 7-14); a sense current generator (295) coupled to the output of the charge pump; a reference current generator (235); a current differentiator (225) having: a first input coupled to the sense current generator; a second input coupled to the reference current generator, and an output; and a clock generator (210,230,250,285) coupled to the charge pump and having a current controlled oscillator coupled to an output of the current differentiator, and a level shifter (Perisetty’s level shifter) coupled to the output of the current controlled oscillator.
As to claim 15, the modified Kuo’s figure 2 shows that the clock generator includes a phase generator (not shown circuit that generating Simko’s 1 and2. Inverter used to generate complimentary signals is well known in the art.  It would have been obvious to one having ordiarny skill in the art to use inverter to generates Simko’s 1 and 2 for the purpose of saving cost)  that receives an oscillating signal from the level shifter, generates a clock signal (1 and2) from the oscillating signal, and provides the clock signal to the charge pump.
Claims 21, 22, 24 and 27 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
As to claim 28, using charge pump circuit to program non-volatile memory cell of a memory array by applying the output voltage to a control gate of a floating gate transistor of the memory cells is well known in the art.  It would have been obvious to one having ordinary skill in the art to use Kuo’s charge pump to program non-volatile memory cell as stated for the purpose of providing more precise programmed voltage.
As to claim 29, the modified Kuo’s figure 2 shows that the clock generator includes a phase generator (not shown circuit that generating Simko’s 1 and2. Inverter used to generate complimentary signals is well known in the art.  It would have been obvious to one having ordinary skill in the art to use inverter to generates Simko’s 1 and 2 for the purpose of saving cost) coupled to an output of the level shifter ad configured to supply the clock signal and the complimentary clock signal.
As to claim 30, the modified Kuo’s figure 2 shows the step of generating a complimentary clock signal with clock generator (i.e. inverter).
 


Claims 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 6980047) in view of Simko (US 4488060), Perisetty (US 7639067), and Maneatis (US 6462527).
 As to claim 7, the modified Kuo’s figure fails to show that the sense current generator including a plurality of parallel sense current paths coupled together in a current mirror configuration that can be selectively enabled to adjust a sensitivity of the sense current generator. However, it has been held that adjustability, where needed, is not a patentable advance, MPEP 2144.04,V,D.  Maneatis’ figure 4 shows an adjustable current mirror circuit.  It would have been obvious to one having ordinary skill in the art to use Maneatis’ current mirror circuit for Kuo’s current mirror circuit (225) for the purpose of selecting desired output voltage. Therefore, the modified Kuo’s figure shows that the sense current generator including a plurality of parallel sense current paths (Maneatis’ transistor paths in reference system and/or mirror system) coupled together in a current mirror configuration that can be selectively enabled to adjust a sensitivity of the sense current generator.
Claim 25 recites similar limitations of claim above. Therefore, it is rejected for the same reasons.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 6980047) in view of Simko (US 4488060), Perisetty 9US 7639067), Maneatis (US 6462527), and Suzuki (US 897089).
As to claim 8, Kuo’s figure fails to show a control circuit (not shown that is used to select the transistor paths) that selectively enables the plurality of parallel sense current paths based on a load of the charge pump. However, Suzuki’s figure 6 shows that the detected threshold of charge pump circuit 50 is selected (by selecting capacitor 75) based to the a load (17) of the charge pump (both load 17 and detected threshold are selected based on signal WLCON_V).  Therefore, it would have been obvious to one having ordinary skill in the art to control Kuo’s detected threshold (by controlling Maneatis’ switches) based on Kuo’s load for the purpose of reducing noise.
 
Claims 9 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 6980047) in view of Simko (US 4488060), Perisetty (US 7639067), and Matsubara (US 8525582).

As to claim 9, the modified Kuo’s figure fails to show that  the reference current generator including a plurality of parallel reference current paths coupled together in a current mirror configuration and that can be selectively enabled to adjust the reference current.  However, it has been held that adjustability, where needed, is not a patentable advance, MPEP 2144.04,V,D.  Marsubara’s figure 5 shows an adjustable current source circuit.  It would have been obvious to one having ordinary skill in the art to use Marsubara’s current source circuit for Kuo’s current source circuit (235) for the purpose of selecting desired output voltage. Therefore, the modified Kuo’s figure shows that reference current generator including a plurality of parallel reference current paths (Maneatis’ transistor paths in reference system and/or mirror system) coupled together in a current mirror configuration that can be selectively enabled to adjust a sensitivity of the sense current generator.
Claim 26 recites similar limitations of claim above. Therefore, it is rejected for the same reasons.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 6980047) in view of Simko (US 4488060), Perisetty (US 7639067), and Fukuda et al. (US 20050168263).
As to claim 16, the modified Kuo’s figure 2 fails to show a voltage divider, a comparator, and a logic gate connected as claimed. However, Fukuda et al.’s figure 2 shows a charge pump circuit having both frequency control circuit (AMP10, 120) and duration control circuit (AMP20, in10, G10 and G20, R10-R30).  Therefore, it would have been obvious to one having ordinary skill further add Fukuda’s duration control circuit to Kou’s figure 2 for the purpose of preventing over voltage.  Therefore, the modified Fukuda’s figure further shows a voltage divider (Fukuda’s R10-R30) having: an input coupled to the output of the charge pump and configured to receive the output voltage of the charge pump; and an output configured to provide a divided voltage from the output voltage; a comparator (Fukuda’s AM20 and In10) having: a first input coupled to the output of the voltage divider and configured to receive the divided voltage; a second input configured to receive a reference voltage; and an output configured to output a comparison signal; and a logic gate (Fukuda’s G10 and G20) having: a first input configured to receive the oscillating signal (output of Kuo’s 250 or Fukuda’s 120); a second input configured to an output of the comparator; and an output configured to provide or not provide the oscillating signal to the phase generator based on the value of the comparison signal. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842